SCOTT, J.
It sufficiently appeared by the defendant’s own admission that the incorrect scales were in general use by him in selling commodities, and that they were actually in use on the day of their testing. It also appeared without contradiction that they were incorrect. His attempted explanation that they got out of balance because the wrong pans were put on them after cleaning does not help him. It was his business to see that the right pans were put on the right scales. The purpose of the ordinance is to protect purchasers against underweight. A purchaser will be just as effectively cheated by a light scale, whether the result is produced by imperfection in the scale, or by some tampering with it, or by mixing up the pans. The point is that the law requires the dealer to use correct scales, and if he uses incorrect ones, no matter for what reason, he is liable to the penalty.
The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.